Exhibit 10.1






gamestoppowertotheplayers.jpg [gamestoppowertotheplayers.jpg]


625 WESTPORT PKWY., GRAPEVINE, TX. 76051 P: 817 424 2000 F: 817 424 2002




May 8, 2019


Mr. Daniel J. Kaufman
625 Westport Parkway
Grapevine, Texas 76051
RE:    Amendment to Executive Employment Agreement
Dear Dan:
This letter agreement (this “Amendment”) amends the Executive Employment
Agreement dated October 1, 2012, as amended March 1, 2018 and May 31, 2018 (the
“Employment Agreement”) between you and GameStop Corp. Except as otherwise noted
in Section 1 below, the changes described herein will be effective upon your
countersignature of this Amendment.
1.    Effective May 10, 2019, the first four sentences of Section 1 of the
Employment Agreement are hereby deleted and replaced with the following:


Executive will be employed as the Company’s Executive Vice President and Chief
Transformation Officer and will report directly to the Company’s Chief Executive
Officer. In these capacities, Executive will perform such executive duties
relating the Company’s transformation and profit improvement initiative as may
be assigned to him by the Chief Executive Officer.


2.    The title of Section 5(c)(i) of the Employment Agreement is hereby
replaced with “Base Salary.”


3.    The second sentences of each of Sections 5(c)(i), 5(c)(ii) and 5(c)(iv) of
the Employment Agreement are hereby deleted and replaced with the following:
“Such payment shall be made to Executive in a lump sum at the time specified in
Section 5(d), below.”


4.    Section 5(c)(v) of the Employment Agreement is hereby renumbered as
Section 5(c)(vi) (with corresponding adjustments to any cross-references to that
section) and the following paragraph is inserted as new Section 5(c)(v):


(v)    Pro-Rata Bonus. If such termination occurs during the fiscal year ending
January 30, 2021, the Executive will receive any annual bonus that would
otherwise have been payable to him with respect to that fiscal year (but for
such




--------------------------------------------------------------------------------

Page 2
May 8, 2019




termination) based on actual performance through the end of that fiscal year;
provided that the amount of such bonus will be pro-rated to reflect the fraction
of the fiscal year actually worked by Executive. Such pro-rata bonus will be
paid at the same time as annual bonuses are generally paid to active executive
officers of the Company for that fiscal year.


5.    The following new Section 5(d) is hereby added to the Employment
Agreement:


(d)    The payments, rights and benefits described in Sections 5(c)(i)-(v) and 6
are conditioned on Executive’s execution and delivery to the Company of a
general release of claims against the Company and its affiliates in such form as
the Company may reasonably require (the “Release”) and on such Release becoming
irrevocable on or before the 60th day following Executive’s termination of
employment. Subject to Section 7, the payments described in Sections 5(c)(i) -
(iv) will be paid or commence to be paid within 14 days after the Release
becomes irrevocable, provided, however, that if the 60 day period following
Executive’s termination of employment spans two calendar years, then such
payments will be paid or commence to be paid within 14 days after the later of
such Release becoming irrevocable or the start of that second calendar year.


6.    Section 6 of the Employment Agreement is hereby re-designated as Section
6(a) and the following new Section 6(b) is added:


(b)    2019 and Later Awards. Notwithstanding Section 6(a) above, with respect
to any equity awards granted to Executive during or following 2019:


(i)    In the event of a cessation of Executive’s employment due to his
Disability, termination by the Company without Cause, or resignation with Good
Reason: (A) all service-based vesting conditions applicable to equity awards
held by Executive immediately prior to such cessation will then be deemed
satisfied (to the extent not already satisfied); and (B) with respect to each
performance-vested equity award held by Executive immediately prior to such
cessation and for which the performance period is not then complete, such award
will remain outstanding and will vest, if at all, based on actual performance
through the end of the applicable performance period.


(ii)    In the event of a cessation of Executive’s employment due to his death:
(A) all service-based vesting conditions applicable to equity awards held by
Executive immediately prior to such cessation will then be deemed satisfied (to
the extent not already satisfied); and (B) with respect to each
performance-vested equity award held by Executive immediately prior to such
cessation and for which the performance period is not then complete, such awards
will then vest at the target level.






--------------------------------------------------------------------------------

Page 3
May 8, 2019




7.    You agree and acknowledge that (a) any equity awards granted to you in
fiscal 2019 will not be subject to the Company’s Amended and Restated Retirement
Policy for 12 months following the date of grant (rather than six months
following the date of grant, as would ordinarily be the case under the terms of
that policy), and (b) the Compensation Committee may elect not to issue equity
awards to you in fiscal 2020.


8.    You hereby waive the “Good Reason” basis for resignation that would
otherwise arise under Section 4(e)(ii) of the Employment Agreement as a result
of the change in your title and position reflected in Section 1 of this
Amendment and as a result of any associated changes in your authority, duties or
responsibilities. You further agree and acknowledge that the items described in
paragraph 7 above (relating to 2019 and 2020 equity awards) do not and will not
constitute a “Good Reason” basis for your resignation. In consideration of the
foregoing, the Company agrees that if you remain in continuous service with the
Company through June 1, 2020, any resignation from employment by you during June
2020 will be treated for all purposes of your Employment Agreement as a
resignation with Good Reason.


9.    The Company will reimburse your reasonable legal fees incurred in
connection with the negotiation and documentation of this Amendment, up to a
maximum of $5,000.


Except as otherwise set forth in this Amendment, all of the terms and conditions
of the Employment Agreement remain unchanged. In addition, for avoidance of
doubt, all of the terms and conditions of the Retention Agreement between you
and GameStop Corp. dated May 31, 2018 remain unchanged.
To confirm your agreement with the foregoing, please countersign this Amendment
in the space below provided.
GAMESTOP CORP.


By:
/s/ George E. Sherman
Name:
George E. Sherman
Title:
Chief Executive Officer





Agreed on May 8, 2019:




/s/ Daniel J. Kaufman
Daniel J. Kaufman







